Title: To Alexander Hamilton from John Daves, 12 November 1791
From: Daves, John
To: Hamilton, Alexander


New Bern [North Carolina] November 12, 1791. “In looking out to procure the sundry stores necessary for the Revenue Cutter now building for the North Carolina Station, I find it impossible to procure the whole of the articles in this place or neighbourhood, and not supposing myself justafiable in sending public money abroad to purchase them, I have to request you will be pleased to direct them to be purchased agreeable to the memorandum inclosed, and forward them to this place or Washington as soon as may be convenient.…”
